DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/09/2020.
Claims 1 – 20 are presented for examination.

Priority
ADS dated 12/05/2019 claims priority to provisional 62/607,590 dated 12/19/2017 and a continuation of 15/907,987 dated 02/28/2018 

Information Disclosure Statement
IDS dated 12/05/2019 and 03/09/2020 have been reviewed. See attached.

The information disclosure statement filed 12/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

IDS dated 12/05/2019 has 43 pages which include 328 non-patent literature references cited. Copies of these references were not provided with the Application. While there is a parent case and many of the cited NPL appear to overlap, there were only 165 non-patent documents provided to the Office in the parent case. Therefore because all copies of the cited documents have not been provided to the Office the 12/05/2019 IDS fails to comply with 37 CFR 1.98(a)(2).

The information disclosure statement filed 12/05/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 

The IDS has 43 pages and includes at least 328 non-patent literature documents and there is no explanation of the relevance of the relevance of the documents cited. Please identify the most relevant documents and provide a clear explanation of the relevance of those documents.

Drawings
The drawings dated 12/05/2019 have been reviewed. They are accepted.

Specification
The abstract dated 12/05/2019 has 133 words and 9 lines and no legal phraseology. The abstract is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 7, 9 – 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 7, 9 – 18, 20 of U.S. Patent No. 15/907,987Although the claims at issue are not identical, they are not patentably distinct from each other because, for example claim 1 of the .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1.
STEP 1: YES – a non-transitory computer readable medium.
STEP 2A Prong One: YES – the claim recites “determine a hypothesis model of a roof by:
analyzing data points indicative of a roof to locate evidence of predetermined roof components, soft constraints and hard constraints related to the predetermined roof components, the hard constraints being conditions of variables within an objective function for modeling the roof that are required to be satisfied, the soft constraints being conditions of the objective function of the roof that do not have to be satisfied, but contribute to the objective function of the roof in an optimization of the objective function;
identifying the predetermined roof components using the evidence of the predetermined roof components, the soft constraints and the hard constraints, the predetermined roof components defined as a base and at least one edge;
for each of the predetermined roof components, determining at least one type of roof configuration and geometry of the roof component; and
determining an overlapping relationship between the multiple predetermined roof components using the evidence of soft constraints and hard constraints; and
translating the hypothesis model into a three-dimensional model of the roof using an iterative optimization process” describes the mental process of developing a hypothesis based upon observations that indicate evidence of hard and soft constraints and then visualizing the hypothesis.

STEP 2A Prong Two: No – the claim recites “One or more non-transitory computer readable medium storing a set of computer executable instructions for running one or more computer systems that when executed cause the one or more computer systems to” however, these are merely generically recites computer elements invoked merely as a tool upon which the abstract idea is executed. Such limitations are not indicative of a practical application.

Further; while the claim recites “roof” this limitations merely characterizes a field of use for the hypothesis and simply generally links the abstract idea to a technical field. Such limitations are not indicative of a practical application.

STEP 2B: No. As outlined in step 2A Prong Two the claim merely invokes a generally recited computer as a tool upon which the abstract idea is merely executed. Such limitations are not significantly more. Further the claim merely recites “roof” which simply links the claim to a technical field. Such limitations are not significantly more.



Claim 3 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 4 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 5 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 6 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 7 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 8 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 9 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.



Claim 11 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 12 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 13.
STEP 1: YES – Method.
STEP 2A Prong One: YES. The claim recites “generating at least one hypothesis model of a roof by:
classifying a first component and a second component of a roof with data points the first component and the second component having a ridge, at least one eave parallel to the ridge, and a base, the ridge of the first component being a first ridge, and the ridge of the second component being a second ridge;
determining a type of configuration of the first ridge and the second ridge;
identifying evidence of a soft constraint and a hard constraint via the data points and associating the evidence with the first component and the second component; and
determining an overlapping relationship between the first component and the second component; and
transforming the hypothesis model into a three-dimensional model using an iterative optimization process” describes the mental process of developing a hypothesis based upon observations that indicate evidence of hard and soft constraints and then visualizing the hypothesis.


STEP 2A Prong Two: No – the claim recites “An automated method performed by at least one processor running computer executable instructions stored on at least one non-transitory computer readable medium, comprising:” however, these are merely generically recites computer elements invoked merely as a tool upon which the abstract idea is executed. Such limitations are not indicative of a practical application.

Further; while the claim recites “roof” this limitations merely characterizes a field of use for the hypothesis and simply generally links the abstract idea to a technical field. Such limitations are not indicative of a practical application.

Additionally while the claim recites “a ridge, at least one eave parallel to the ridge, and a base, the ridge of the first component being a first ridge, and the ridge of the second component being a second ridge” these limitations merely generally link the hypothesis to a technical field of geometric shapes associated with a roof. Such limitations are not indicative of a practical application.

STEP 2B: No. As outlined above the claim recites generalized computer elements; however, such elements are not significantly more than the abstract idea.


Claim 15 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 16 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 17 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 18 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.

Claim 19 merely recites limitations which further characterize the abstract idea and merely generally link the idea to a technical field.





Claim 20. 
STEP 1: YES – System.
STEP 2A Prong One: YES – The claim recites “…determines at least one hypothesis model having multiple components and information indicative of an overlapping relationship between the components, the components formed of a ridge, at least on eave, and a base, and the software performs at least one iterative optimization process on the hypothesis model such that the hypothesis model satisfies all of the at least one hard constraint or the at least one soft constraint, and wherein the hypothesis model is provided in a form of a list of the components including absolute locations and relative parameters of the components and rendered to form a scene model, the scene model parameterized to absolute components, and wherein the software executed by the computer system forms a three dimensional model from the scene model…” which describes the mental process of developing a hypothesis based upon observations that indicate evidence of hard and soft constraints and then visualizing the hypothesis.

STEP 2A Prong Two: No – the claim recites “An automated computerized system, comprising:
a computer system executing software reading:
at least one image depicting an object of interest; and
supervisory feedback of at least one hard constraint or at least one soft constraint related to the object of interest in the image; and


While the claim recites that the “components formed a ridge, at least one eave, and a base” this merely links the hypothesis model to geometric shapes. The recitation of eave merely implies a roof. Therefore at most these elements merely generally link the abstract idea to be used in the technological field of geometric shapes which includes eaves.

Further, while the claim recites “the three dimensional model capable of importation into a CAD program without additional supervisory feedback to the three dimensional model” this is merely a recitation of an idea of a solution or outcome with regard to the three dimensional model; however, the claim does not provide any particular way to achieve this. Therefore this is not indicative of the claim improving the recited rendered three dimensional model or any related technology. Therefore these elements do not indicate an integration into a practical application.

STEP 2B: NO - While the claim recites “… reading: at least one image depicting an object of interest; and supervisory feedback…” this is mere extra-solution data gathering. It is recited at a high degree of generality and “reading” images is routine in computers.

While the claim recites “the three dimensional model capable of importation into a CAD program without additional supervisory feedback to the three dimensional model” this merely is descriptive of the three dimensional model and the claim doesn’t actually require any exportation or importation of 





Potentially Allowable Subject Matter
Claims 1 - 20 contain potentially allowable subject matter, if all other objections and rejections are properly overcome.

Reasons for indicating Potentially Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance

Arbib_1990 (Arbib, A. M., Schwartz L. E. Editor Schemas for High-Level Vision: The Problem of Instantiation, Computational Neuroscience Chapter 26 MIT Press, 1990) explicitly teaches an iterative common crest hypothesis roof modeling method that explicitly teaches  “near”, “above”, “to-the-left”, “attached-to”, “occurring with” relationships and teaches a relationship between visible roof side and the non-visible roof side which implies an overlapping relationships but does not explicitly state: “overlapping relationships.”

Therefore; because the nearest prior art Arbib_1990 does not explicitly teach an overlapping relationship the Examiner finds that the art of record does not teach overlapping relationships. 

Therefore While Arbib_1990 teaches an iterative common crest hypothesis roof modeling none of these references taken either alone or in combination with the prior art of record disclose “an overlapping relationship” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2127